DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on 01/21/2022 with respect to claims 1-18 have been fully considered but they are not persuasive. New claims 19-21 will be addressed in this Office Action.  
In re pages 9-12, Applicants state that “Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kwon (US 2016/0191992 A1, hereinafter “Kwon”). Applicant respectfully traverses the rejection. 1. Kwon fails to disclose “in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device,” as recited in original claim 1. The Office Action relies on Kwon to disclose “in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device,” as recited in original claim 1 (emphasis added). Office Action, p. 4. In particular, the Office Action relies on Kwon at [0147 — 0148] and FIGS. 9 and 10, to disclose this feature. Office Action, p. 4. There, Kwon discloses selection of a source device from among detected source devices, followed by display of an icon requesting performance of a user authentication process. [0146 — 0148]. This is summarized graphically in FIG. 10: As can be seen, Kwon’s disclosure describes, in 
(1) In response, the Examiner respectfully disagrees. For instance, KWON discloses the following: First, the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication Second, displaying user interfaces as shown in figs. 1, 7-10. Also, see paragraphs 95, 104, 149. Thus, KWON discloses the following claimed limitation of independent claim 1 that recites “in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes” (see fig. 3 ¶s 95, 104, 149 for in response to detecting the first user input, displaying a second user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10), wherein displaying the second user interface (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148))
Third, when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148. Therefore, the user is able to control the sink device 100-9 when inputting signal for selecting an icon requesting to perform the user authentication process as shown in fig. 9. Also, see paragraphs 47-50, 95, 104, 143. Thus, KWON discloses the following claimed limitation of independent claim 1 that recites “displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data” (see fig. 3 ¶s 95, 104, 143 for displaying at least a second affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50)
Fourth, displaying user interfaces as shown in figs. 1, 7-10. Fifth, a sink device may be a device that receives video data provided on a screen of a source device from the source device and displays the video data as described in fig. 1 paragraph 47. Also, see paragraphs 48-50, 143. Thus, KWON discloses the following claimed limitation of independent claim 1 that recites “displaying a first user interface” (i.e. displaying user interfaces as shown in figs. 1, 7-10) “including: a representation of video data from a source of video data” (see ¶s 48-50, 143 for a representation of video data from a source of video data (i.e. a sink device may be a device that receives video data provided on a screen of a source device from the source device and displays the video data as described in fig. 1 paragraph 47))
Sixth, the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9) as described in paragraph 147. Therefore, the user is able to control the sink device 100-9 when inputting signal for selecting an icon requesting to perform the user authentication process as shown in fig. 9. Also, see paragraphs 47-50,  “and a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data” (see fig. 3 ¶s 95, 104, 143 for a first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) for accessing controls for at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50)
Therefore, KWON discloses all the claimed limitations of independent claim 1, and also all the claimed limitations of independent claims 7 and 13 that recite similar features.
In re pages 12-13, Applicants state that “Claims 4, 10, 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kwon as applied to claims 1-3, 5, 7-9, 11, 13-15, 17 and further in view of Allen (US 2002/0154888 A1). Claims 6, 12, 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kwon as applied to claims 1-3, 5, 7-9, 11, 13-15, 17 and further in view of Krapf (US 6,483,986 B1). Applicant respectfully traverses these rejections. None of these references, singly or in combination, discloses or reasonably suggests the display of an affordance representing a controllable external device, in response to detection of a user input. As above, in response to user input, Kwon at most only discloses display of an authentication icon, not an affordance 
(2) In response, as discussed above in (1) with respect to independent claims 1, 7 and 13 which is also applicable to the above Applicants’ arguments, KWON discloses all the claimed limitations of independent claims 1, 7 and 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11, 13-15, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON (US 2016/0191992 A1)(hereinafter KWON).
Re claim 1, KWON discloses an electronic device, comprising: a display (i.e. display unit 115 as shown in fig. 3); one or more processors (i.e. processor 183 may include a plurality of processors as described in fig. 3 paragraph 94); and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (see ¶s 93-94 for memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (i.e. read-only memory (ROM) 182 configured to store a control program for controlling the device 100, and a processor 183 as described in fig. 3 paragraph 92)): displaying a first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10) including: a representation of video data from a source of video data (see ¶s 48-50, 143 for a representation of video data from a source of video data (i.e. a sink device may be a device that receives video data provided on a screen of a source device from the source device and displays the video data as described in fig. 1 paragraph 47)); and a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (see fig. 3 ¶s 95, 104, 143 for a first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) for accessing controls for at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50); while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (see fig. 3 ¶s 95, 104, 149 for displaying the first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10), detecting a first user input corresponding to selection of the first affordance (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)); in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes (see fig. 3 ¶s 95, 104, 149 for in response to detecting the first user input, displaying a second user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10), wherein displaying the second user interface (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)): displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (see fig. 3 ¶s 95, 104, 143 for displaying at least a second affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50); detecting a selection of the second affordance representing the first controllable external device (see fig. 3 ¶s 95, 104, 149 for detecting a selection of the second affordance representing the first controllable external device (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)); and in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (see fig. 3 ¶s 95, 104, 149 for in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148))
Re claim 2, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the representation of video data includes a live video feed from the source of video data (see ¶ 49 for the representation of video data includes a live video feed from the source of video data (i.e. the sink device may receive video data from the source device in a real-time streaming protocol (RTSP) manner as described in fig. 1 paragraph 48))
Re claim 3, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the representation of video data includes a notification corresponding to an event associated with the source of video data (see figs. 1, 7-10 ¶ 147 for the representation of video data includes a notification corresponding to an event associated with the source of video data (i.e. a user of the sink device 100-8 may check information regarding an external device that may provide video data, together with information regarding the at least one external input sources of the sink device 100-8 as described in paragraph 143). Also, see paragraphs 47-50)
Re claim 5, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the at least one controllable external device is associated with the source of video data based on at least one of physical proximity to the source of video data, a designated association with the source of video data, or common functionality with the source of video data (see figs. 1, 7-8 ¶s 123, 134, 136 for the at least one controllable external device is associated with the source of video data based on at least one of physical proximity to the source of video data, a designated association with the source of video data, or common functionality with the source of video data (i.e. the WFD device discovery process is a process of detecting peripheral devices to establish communication, i.e., a process of detecting a device supporting Wi-Fi Direct among a plurality of devices present around a device to connect devices, when a device supporting Wi-Fi Direct is present, information regarding the device may be received as described in paragraph 52). Also, see paragraphs 138-139)
Re claim 7, KWON discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: displaying a first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10) including: a representation of video data from a source of video data (see ¶s 48-50, 143 for a representation of video data from a source of video data (i.e. a sink device may be a device that receives video data provided on a screen of a source device from the source device and displays the video data as described in fig. 1 paragraph 47)); and a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (see fig. 3 ¶s 95, 104, 143 for a first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) for accessing controls for at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50); while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (see fig. 3 ¶s 95, 104, 149 for displaying the first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10), detecting a first user input corresponding to selection of the first affordance (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)); in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes (see fig. 3 ¶s 95, 104, 149 for in response to detecting the first user input, displaying a second user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10), wherein displaying the second user interface (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)): displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (see fig. 3 ¶s 95, 104, 143 for displaying at least a second affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50); detecting a selection of the second affordance representing the first controllable external device (see fig. 3 ¶s 95, 104, 149 for detecting a selection of the second affordance representing the first controllable external device (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)); and in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (see fig. 3 ¶s 95, 104, 149 for in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148))
Re claim 8, KWON as discussed in claim 2 above discloses all the claimed limitations of claim 8.
Re claim 9, KWON as discussed in claim 3 above discloses all the claimed limitations of claim 9.
Re claim 11, KWON as discussed in claim 5 above discloses all the claimed limitations of claim 11.
Re claim 13, KWON discloses a method comprising: at an electronic device with a display (i.e. an electronic device with a display unit 115 as shown in fig. 3): displaying a first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10) including: a representation of video data from a source of video data (see ¶s 48-50, 143 for a representation of video data from a source of video data (i.e. a sink device may be a device that receives video data provided on a screen of a source device from the source device and displays the video data as described in fig. 1 paragraph 47)); and a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (see fig. 3 ¶s 95, 104, 143 for a first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) for accessing controls for at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50); while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (see fig. 3 ¶s 95, 104, 149 for displaying the first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10), detecting a first user input corresponding to selection of the first affordance (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)); in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes (see fig. 3 ¶s 95, 104, 149 for in response to detecting the first user input, displaying a second user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10), wherein displaying the second user interface (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)): displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (see fig. 3 ¶s 95, 104, 143 for displaying at least a second affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10) representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (i.e. the controller 180 illustrated in FIG. 3 of the sink device 100-9 may be configured to display icons representing that each of the external input sources of the detected source devices requests to perform a user authentication process on the display 115 (see FIG. 9 as described in paragraph 147). Also, see paragraphs 47-50); detecting a selection of the second affordance representing the first controllable (see fig. 3 ¶s 95, 104, 149 for detecting a selection of the second affordance representing the first controllable external device (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148)); and in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (see fig. 3 ¶s 95, 104, 149 for in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (i.e. when the sink device 100-9 receives a user input signal for selecting an icon requesting to perform the user authentication process, the sink device 100-9 may display a popup window for inputting a password on the display 115 as described in fig. 10 paragraph 148))
Re claim 14, KWON as discussed in claim 2 above discloses all the claimed limitations of claim 14.
Re claim 15, KWON as discussed in claim 3 above discloses all the claimed limitations of claim 15.
Re claim 17, KWON as discussed in claim 5 above discloses all the claimed limitations of claim 17.
Re claim 19, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the displaying a first user interface further comprises simultaneously displaying the representation of video data and the (see ¶s 141-142, 144 for the displaying a first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10) further comprises simultaneously displaying the representation of video data and the first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10), (i.e. a user of the sink device 100-8 may check information regarding an external device that may provide video data, together with information regarding the at least one external input sources of the sink device 100-8 as described in paragraph 143. Thus, displaying user interfaces as shown in figs. 1, 7-10 simultaneously/together display video data with the first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10). Also, see paragraphs 115, 138-139)
Re claim 20, KWON as discussed in claim 7 above discloses all the claim limitations with additional claimed feature wherein the displaying a first user interface further comprises simultaneously displaying the representation of video data and the first affordance (see ¶s 141-142, 144 for the displaying a first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10) further comprises simultaneously displaying the representation of video data and the first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10), (i.e. a user of the sink device 100-8 may check information regarding an external device that may provide video data, together with information regarding the at least one external input sources of the sink device 100-8 as described in paragraph 143. Thus, displaying user interfaces as shown in figs. 1, 7-10 simultaneously/together display video data with the first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10). Also, see paragraphs 115, 138-139)
Re claim 21, KWON as discussed in claim 13 above discloses all the claim limitations with additional claimed feature wherein the displaying a first user interface further comprises simultaneously displaying the representation of video data and the first affordance (see ¶s 141-142, 144 for the displaying a first user interface (i.e. displaying user interfaces as shown in figs. 1, 7-10) further comprises simultaneously displaying the representation of video data and the first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10), (i.e. a user of the sink device 100-8 may check information regarding an external device that may provide video data, together with information regarding the at least one external input sources of the sink device 100-8 as described in paragraph 143. Thus, displaying user interfaces as shown in figs. 1, 7-10 simultaneously/together display video data with the first affordance (i.e. icons, images, texts, objects as described in figs. 1, 7-10). Also, see paragraphs 115, 138-139)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2016/0191992 A1)(hereinafter KWON) as applied to claims 1-3, 5, 7-9, 11, 13-15, 17 and 19-21 above, and further in view of Allen et al. (US 2002/0154888 A1)(hereinafter Allen).
Re claim 4, KWON as discussed in claim 3 above discloses all the claim limitations with additional claimed feature wherein displaying the second user interface (i.e. user interface as shown in figs. 1, 7-10) 
KWON fails to explicitly teach further includes: displaying recorded video from the source of video data, wherein the recorded video corresponds to the event associated with the source of video data. However, the reference of Allen explicitly teaches further includes: displaying recorded video from the source of video data, wherein the recorded video corresponds to the event associated with the source of video data (see figs. 2, 5 ¶s 42, 78 for displaying recorded video from the source of video data, wherein the recorded video corresponds to the event associated with the source of video data (i.e. a DVR 102 is also capable of playing back stored programs on an attached display device, such as a television 104 as described in fig. 1 paragraph 25). Also, see paragraphs 45-47)
Therefore, taking the combined teachings of KWON and Allen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (recorded) into the system of KWON as taught by Allen.
One will be motivated to incorporate the above feature into the system of KWON as taught by Allen for the benefit of having a DVR 102 that may initiate retrieval of the 
Re claim 10, the combination of KWON and Allen as discussed in claim 4 above discloses all the claimed limitations of claim 10.
Re claim 16, the combination of KWON and Allen as discussed in claim 4 above discloses all the claimed limitations of claim 16.
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2016/0191992 A1)(hereinafter KWON) as applied to claims 1-3, 5, 7-9, 11, 13-15, 17 and 19-21 above, and further in view of Krapf (US 6,483,986 B1)(hereinafter Krapf).
Re claim 6, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein displaying the second user interface (i.e. user interface as shown in figs. 1, 7-10) 
KWON fails to explicitly teach further includes ceasing to display the representation of video data. However, the reference of Krapf explicitly teaches further includes ceasing to display the representation of video data (see fig. 1 col. 4 lines 39-41 for ceasing to display the representation of video data (i.e. the system 1 stops displaying the program of the first content 12 as shown in fig. 2 step 42))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (ceasing) into the system of KWON as taught by Krapf.
One will be motivated to incorporate the above feature into the system of KWON as taught by Krapf for the benefit of having a system 1 that stops displaying the program of the first content 12 when the viewer presses the select button 16 in order to ease the processing time and have a user friendly interaction (see figs. 1-2 col. 4 lines 39-41)
Re claim 12, the combination of KWON and Krapf as discussed in claim 6 above discloses all the claimed limitations of claim 12.
Re claim 18, the combination of KWON and Krapf as discussed in claim 6 above discloses all the claimed limitations of claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/17/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484